Name: 99/510/EC: Council Decision of 29 April 1999 concerning the conclusion of the Agreement amending the Agreement relating to scientific and technical cooperation between the European Community and Australia
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  cooperation policy
 Date Published: 1999-07-28

 Avis juridique important|31999D051099/510/EC: Council Decision of 29 April 1999 concerning the conclusion of the Agreement amending the Agreement relating to scientific and technical cooperation between the European Community and Australia Official Journal L 195 , 28/07/1999 P. 0031 - 0031COUNCIL DECISIONof 29 April 1999concerning the conclusion of the Agreement amending the Agreement relating to scientific and technical cooperation between the European Community and Australia(1999/510/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130m, in conjunction with Article 228(2), first sentence, and the first subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),(1) Whereas by its Decision of 27 June 1994(2) the Council approved the conclusion of the Agreement relating to scientific and technical cooperation between the European Community and Australia;(2) Whereas by its Decision of 24 September 1998 the Council authorised the Commission to negociate an amendment of the abovementioned Agreement only as far as the areas for cooperation, mentioned under Article 4 of that Agreement, are concerned, in accordance with the procedure laid down in Article 11(2) of that Agreement;(3) Whereas by its Decision of 29 March 1999 the Council authorised the signature of the amending Agreement;(4) Whereas the amending Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement amending the Agreement relating to scientific and technical cooperation between the European Community and Australia is hereby approved.The text of the amending Agreement is attached to this Decision.Article 2Pursant to Article 11 of the Agreement relating to scientific and technical cooperation between the European Community and Australia, the President of the Council shall give notification that the procedures for entry into force of the attached amending Agreement have been completed on the part of the Community.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) Opinion delivered on 14 April 1999 (not yet published in the Official Jounal)(2) OJ L 188, 22.7.1994, p. 17.